Case 1:21-cv-03735-MKB-SJB Document 1 Filed 07/02/21 Page 1 of 5 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------------x
RUFUS GIBBONS,                                                           Civil Action No.:

                                            Plaintiff,                   NOTICE OF PETITION

                 - against -

CUENCA CORONEL TRUCKING INC. and “JOHN
DOE”, name fictitious, intended bring that of operator,

                                             Defendants.
---------------------------------------------------------------------x

        PLEASE TAKE NOTICE that CUENCA CORONEL TRUCKING INC. and “JOHN

DOE” hereby remove the civil action entitled RUFUS GIBBONS v. CUENCA CORONEL

TRUCKING INC. and “JOHN DOE” Index Number 511392/2011, from the Supreme Court of the

State of New York, County of Kings, where it is now pending to the United States District Court

of the Eastern District of New York pursuant to 28 U.S.C. §§ 1332 and 1441.

Dated: New York, New York
       July 2, 2021

                                                     Respectfully submitted,

                                                     GALLO VITUCCI KLAR LLP


                                                     _____________________________________
                                                     By:    Bryan T. Schwartz, Esq. (4517)
                                                     Attorneys for Defendants
                                                     CUENCA CORONEL TRUCKING INC. and
                                                     “JOHN DOE
                                                     90 Broad Street, Suite 1202
                                                     New York, New York 10004
                                                     (646) 998-1962
                                                     Email: bschwartz@gvlaw.com
Case 1:21-cv-03735-MKB-SJB Document 1 Filed 07/02/21 Page 2 of 5 PageID #: 2




TO:
      Subin Associates
      Attorneys for Plaintiff
      Robert Eisen, Esq.
      150 Broadway – 23rd Fl
      New York, New York 10038
      (212) 285-3800
      File 30636
Case 1:21-cv-03735-MKB-SJB Document 1 Filed 07/02/21 Page 3 of 5 PageID #: 3




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------------x
RUFUS GIBBONS,                                                           Civil Action No.:

                                            Plaintiff,                   PETITION FOR REMOVAL

                 - against -

CUENCA CORONEL TRUCKING INC. and “JOHN
DOE”, name fictitious, intended bring that of operator,

                                             Defendants.
---------------------------------------------------------------------x

TO:     JUDGES OF THE UNITED STATES DISTRICT COURT
        FOR THE EASTERN DISTRICT OF NEW YORK

        The Petition of Bryan T. Schwartz, Esq. respectfully shows as follows:

           1.    That the undersigned is counsel for Defendants CUENCA CORONEL

TRUCKING INC. and “JOHN DOE” and hereby removes the civil action entitled RUFUS

GIBBONS v. CUENCA CORONEL TRUCKING INC. and “JOHN DOE” Index Number

511392/2011, from the Supreme Court of the State of New York, County of Kings, where it is now

pending to the United States District Court of the Eastern District of New York pursuant to 28

U.S.C. §§ 1332 and 1441.

           2.    This action was commenced by the filing of a Summons and Complaint on or about

February 18, 2021 as against Cuenca Coronel Trucking Inc. And “John Doe”. A copy of the

Summons and Complaint is annexed hereto as Exhibit A.

           3.    To date, Cuenca Coronel Trucking Inc. has not been served with the summons

and/or complaint and only learned about the filing of the summons and complaint when Your

Affirmant contacted Mauro Cuenca, the President and owner of Cuenca Coronel Trucking to

inquire.
Case 1:21-cv-03735-MKB-SJB Document 1 Filed 07/02/21 Page 4 of 5 PageID #: 4




          4.    Your Affirmant received the complaint from Defendants’ insurance carrier who

received it by mail on June 17, 2021.

          5.    As of today, no answer has been filed.

          6.    That in the Complaint, Plaintiff seeks to recover damages for the personal injuries

Plaintiff allegedly sustained as a result of the alleged negligence of the Defendants in their

operation, management, maintenance and control of a certain vehicle that was involved in an

accident on August 14, 2018 on Northern Boulevard, at or near its intersection with 34th Street,

Queens, New York.

          7.    That Plaintiff is a natural person residing in the County of Kings, New York (See

Exhibit A at ¶1).

          8.    Defendant Cuenca Coronel Trucking, Inc. is a New Jersey Corporation with its

principal place of business and nerve center located in Clifton, New Jersey.

          9.    Diego Sacoto, the driver of the Cuenca Coronel Trucking dump truck who is

referenced as “John Doe” in the Summons and Complaint, is a resident of Hudson County, New

Jersey.

          10.   Neither Diego Sacoto nor “John Doe” have been served to date.

          11.   Plaintiff’s Summons and Complaint states, “Due to the abovesaid, plaintiff is

entitled to damages in the sum which exceeds the sum or value established by 28 USC §1332(a)

exclusive of interest and costs,” and therefore the amount in controversy exceeds $75,000. (See

Exhibit A at ¶22)

          12.   This action may be removed to this Court by Defendants Cuenca Coronel Trucking

and John Doe pursuant to 28 U.S.C. §§ 1332 and 1441 since Plaintiff’s action is a civil action,

wherein the amount in controversy exceeds the sum of $75,000 exclusive of interest and costs, and

there exists complete diversity of citizenship amongst the Defendants and Plaintiff.
Case 1:21-cv-03735-MKB-SJB Document 1 Filed 07/02/21 Page 5 of 5 PageID #: 5




       WHEREFORE, Defendants Cuenca Coronel Trucking and John Doe pray that the action

now pending against them in the Supreme Court of the State of New York, County of Kings be

removed therefrom to this Court.

Dated: New York, New York
       July 2, 2021

                                         Respectfully submitted,

                                         GALLO VITUCCI KLAR LLP


                                         _____________________________________
                                         By:    Bryan T. Schwartz, Esq. (4517)
                                         Attorneys for Defendants
                                         CUENCA CORONEL TRUCKING INC. and
                                         “JOHN DOE
                                         90 Broad Street, Suite 1202
                                         New York, New York 10004
                                         (646) 998-1962
                                         Email: bschwartz@gvlaw.com
TO:

       Subin Associates
       Attorneys for Plaintiff
       Robert Eisen, Esq.
       150 Broadway – 23rd Fl
       New York, New York 10038
       (212) 285-3800
       File 30636
